Title: Treasury Department, [25 June] 1789
From: Madison, James
To: 


[25 June 1789]

   
   Objections arose against the clause in the treasury department bill enjoining the secretary “to digest and report plans for the improvement and management of the revenue, and the support of the public credit.”


Mr. Madison observed that by looking into the Journals of the late Congress, it would be found that, when the department of finance was established, the same words or very similar words were used to vest the same power in that officer. His duty was expressed to be, to digest and report plans for the improvement of the finances. In a subsequent ordinance to establish the board of treasury; the same powers were annexed to that board as belonging to the office of finance; so that this power existed at this moment, as far as the treasury board had an existence. Perhaps if the board had exercised this power, they might have been of service to the public. It was true, he said, that the Secretary might have some influence in the house; but a comparison should be made between the inconveniencies and dangers on one side and on the other. In his opinion there was more to be apprehended from the ill effects of impolitic and indigested systems, and from ignorance, and a fluctuation of measures, than from all the influence which the Secretary could create.
The gentleman (Mr. Gerry) had asked what was meant by responsibility; and what responsibility there could be for an error in judgment? There might be, at least, he answered, a responsibility in point of reputation, a responsibility to the public opinion. It was well known that men of talents and distinction had a great regard for public opinion, and that when they were to perform any duties for the discharge of which their reputation was pledged, they would take care to perform them well.
He said, if the person who should recommend measures and propose plans was considered as originating money bills, the President might be said to possess the power; for the constitution had made it one of his duties to recommend such measures to the legislature as he should judge expedient. If the principle of the gentleman were admitted, the house would be abridged of the right, and the President would have the power of originating revenue laws.
